                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                         Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

       Defendant.


     DEFENDANT’S MOTION TO EXTEND THE TIME TO FILE RULE 33 MOTION
            FOR NEW TRIAL AND OTHER POST-TRIAL MOTIONS

       Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves this Honorable Court to Extend the time in which the Defendant must file Rule 33 Post-

Trial Motion for New Trial and other Post-Trial Motions. In support thereof, the Defendant states

as follows:

      1.      The Jury trial of this matter ended on Wednesday July 21, 2021.

      2.      The Post-Trial Motion for a new trial would be due pursuant to Rule 33 of the

Federal Rules of Criminal Procedure fourteen (14) days thereafter.

      3.      Additional time is necessary to file a proper Motion for new trial given the Defense

Counsel’s schedule.

      4.      In addition, additional time is necessary to evaluate other Post-Trial Motions.

      5.      The Motion for New Trial is expected to be lengthy.

      6.      There would be no prejudice to any party to extend this amount of time by fourteen

(14) days making the Post-Trial Motions due on August 16, 2021 as the sentencing in this matter

is set until November 18, 2021.
     7.        Pursuant to Rule 45 of the Federal Rules of Criminal Procedure, the Court has

discretion to extend these deadlines.

     THEREFORE, the Defendant moves this Honorable Court to extend the deadline to file Post-

Trial Motions and for such other and further relief as this Court deems just.

                                                     NEDELTCHO VLADIMIROV

                                                     By Counsel.

       CICCARELLO, DEL GIUDICE & LAFON




By: /s/Timothy J. LaFon______________
  Timothy J. LaFon (#2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304)344-4440
  Attorney for Defendant




                                                 2
                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                                   Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Defendant’s Motion to Extend

the Time To File Motion for New Trial and Other Post-Trial Motions” has been served upon

all parties via the Court’s electronic filing system on the 29th day of July, 2021:

                                                     Andrew Tessman, Esquire
                                                     United States Attorney’s Office
                                                     P.O. Box 1713
                                                     Charleston, West Virginia 25326

CICCARELLO, DEL GIUDICE & LAFON



By:_/s/Timothy J. LaFon_____________
  Timothy J. LaFon (#2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-7-29 - Motion to Extend the Time to File Rule 33 Motion for New Trial.docx




                                                                    3
